    4:11-cr-00416-TLW      Date Filed 09/11/20    Entry Number 1075     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Timothy Tyrone Alexander,                     Crim. No. 4:11-cr-00416-TLW-1
                                               C/A No. 4:18-cv-01497-TLW
              PETITIONER

       v.
                                                               Order
 United States of America,

              RESPONDENT



      This matter comes before the Court for consideration of the pro se petition to

vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 filed by Petitioner

Timothy Tyrone Alexander. In his petition, he claims that the Court erred in not

reducing his sentence under U.S.S.G. § 5G1.3(b) for the prison time he served on an

undischarged term of imprisonment that was relevant conduct to the federal offense,

and that his counsel rendered ineffective assistance of counsel by failing to pursue

this issue on appeal. He asks the Court to vacate the judgment and resentence him.

      The claims raised by Petitioner are now moot, as the Court has now granted a

separate motion he filed as a result of Amendment 782 to the Guidelines. The Court

has entered an order doing so. See ECF Nos. 1028, 1074. In granting that motion

and reducing his sentence to 140 months, the Court gave him credit for the time he

served on the undischarged term of imprisonment. Thus, he has now received, albeit

through other means, the only relief he requests in this petition. Accordingly, his

petition for relief pursuant to § 2255, ECF No. 1017, is DISMISSED AS MOOT.




                                           1
    4:11-cr-00416-TLW   Date Filed 09/11/20   Entry Number 1075   Page 2 of 2




      IT IS SO ORDERED.1

                                     s/ Terry L. Wooten
                                     Terry L. Wooten
                                     Senior United States District Judge

September 11, 2020
Columbia, South Carolina




1In light of this ruling, the Court terminates as MOOT the remaining outstanding
motions in this case, ECF Nos. 1021, 1026, 1062.


                                       2
